Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on August 14, 2019, wherein claims 1, 5-8, and 10-18 are currently pending.  Claims 2-4 and 9 have been cancelled.


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 5-8, and 10-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobak et al., (2009/0171708) in view of Devarakonda et al., (US 2011/0166835).
claim 1, Bobak discloses an information-technology utilization evaluation device to evaluate a degree of utilization of information technology in process management targeted at a management target process that is a set of unit processes (“a management target process” is a workflow with a set of tasks (the “set of unit processes”); this is gathering and analyzing how much “IT” (network/computing/etc.,) resource(s) is being used when a workflow project is executed where “IT” is left open and could be, for example, database/local-memory, general all types of computer resources, network elements (left open to every network elements/IT infrastructure/software/computing/networking/etc.,; see Bobak ¶¶ 0033-0035 [business environment/application…process supported by IT services…mixed resource types (servers, storage, applications, subsystems, network, etc.) into logical groupings aligned with business processes…nest these logical group definitions, with specifications for goal policy accepted and implemented at each level], 0037-0039 [shows exemplary evaluation of degree of utilization (and taking certain actions) – group together redundant resources with functional equivalence--use during validation when customer has less redundancy than required to meet the Recovery Time Objective (RTO) goal; in recovery to select an alternate resource for one that has failed…configure the definition of what constitutes available, degraded, or unavailable based on customer's own sensitivity for a given grouping of resources, and business needs, and further aggregate the state across various resources to produce an overall state for the business application…state is to be assessed real time, based on what is actually occurring in the system at the time, rather than fixed definitions…a performance slowdown might flag a degraded environment, and in other cases, a failure may be necessary before flagging a degraded or unavailable environment…degraded and unavailable are to be consumed by an availability system that evaluates them in the context of a policy, and then determines appropriate action, including possibly launching recovery automatically…capability of relevant resources to the availability status of a business application…actions can be delegated to lower level resources], 0042 [specify quantitative business 
a first determiner to determine a first attainment level representing an amount of automation achieved by utilizing the information technology in the process management (see citations and explanations above as they show, discuss and exemplify the broadly claimed “determining attainment” the very broad “degree of automation achieved by utilizing the information technology” and also see ¶¶ 0319-0321 [managing the IT environment to meet goals…utilized to achieve prioritization…multiple operations are performed…IT environment to meet business…goals; see 0319-0325 collectively for this limitation and next and the claimed concept in general], 0330-0335 [each para. Is a single line and shows; system operation…number of activities…coordination for task that employ multiple steps…using templates (Applicant’s dependent claims claim using templates)], 0115-0116 [BR system…represents the management of recovery operations and configurations across an IT environment…provides the service level automation and creation of sequences (processes)], 0343 [resources have varying degrees of functionality…to support goal policy…capacity is evaluated…and expressed in resource property RTOGoal/Capability in the BRMD; also see Table 5]; see also 0262-0306 [single line paragraphs discussing the functioning of the BR system with supporting technologies from the BR system – showing evaluation and monitoring to IT environment and resources with metric usage for achieving  [0306] Utilization of common system infrastructure for events, resource discovery, workflow processing, visualization], 0070-0083 [single line paragraphs discussing the BR management system for monitoring and identification activities as the IT resources are being consumed and actions taken tailor consumption (IT utilization/degree of automation/etc.,) based on constraints…integration…normal business operations and other core business processes…policy controls for availability and planned reconfiguration, aligned with business objectives…encapsulation, integration of isolated point solutions into availability IT fabric, through identification of affected resources and operations initiated by the solutions, as well as business resiliency….goal based policy support); and 
a second determiner to determine a second attainment level representing a scale of a set utilizing the information technology in the management target process (see citations and explanations above as they show, discuss and exemplify the broadly claimed “determining attainment” the very broad “scale of a set utilizing the information technology” and also see ¶¶ 0322-0325 [management by BR to achieve availability goals may be initiated, which may initiate or continue monitoring of resources to detect changes in their operational state…changes in resource…state…analysis of the environment…insures gathering of resource state completes in a timely manner…mechanism is provided for determining if events impacting the availability of the IT environment are related, and if so, aggregating the failures [for optimal scoping]…(gathering IT resource state and checking to see if goal is achievable based on how the IT resources are functioning in the set – so even if there are some IT resources with issues the evaluation of the set of resources working on the process(es) can be done to see if the goal/target is achievable); see 0319-0325 collectively for this limitation and next and the 
the first determiner determines the first attainment level by quantifying an amount of the automation achieved on a basis of number of items with number of applicable processes being equal to or greater than one (at least one process in a the workflow – this is required for the workflow to even exist), among a plurality of items for checking a status of the automation in the management target process, where the number of applicable processes is number of the unit processes in which the information technology is introduced (see citations and explanations above as they show, discuss and exemplify the broadly claimed “determining attainment” the very broad “degree of automation achieved by utilizing the information technology” and also see Table 4 [shows the plurality of items to see the status of automation in trying to achieve the goal(s) – also shows a plurality of items for achieving the goals and the number of unit processes where IT is required (e.g. number of CPUs, number of shared processors, state of each associated network, performance stats, number of active application network connections, etc.,)]; ¶¶ 0115-0116 [BR system…represents the management of recovery operations and configurations across an IT environment…provides the service level automation and creation of sequences (processes)], 0122-0127 [recovery segments (RS) (example of processes in the recovery event the processes are the segments; recovery segment is associate with a business process and it’s components and parts (each segment related to a process and further it’s breakdown of sub-process/work-parts))…relationship between IT resources associated with a RS (segment/process) are those which are part of the IT topology (here IT resources (as a grouped set possibly) are associated with each process/sub-process)… Segments can be nested or overlapped…the number of Recovery Segments supported by a BR System can vary, depending on customer configurations and business needs], 0319-0321 [managing the IT environment to meet goals…utilized to achieve prioritization…multiple  [0306] Utilization of common system infrastructure for events, resource discovery, workflow processing, visualization], 0070-0083 [single line paragraphs discussing the BR management system for monitoring and identification activities as the IT resources are being consumed and actions taken tailor consumption (IT utilization/degree of automation/etc.,) based on constraints…integration…normal business operations and other core business processes…policy controls for availability and planned reconfiguration, aligned with business objectives…encapsulation, integration of isolated point solutions into availability IT fabric, through identification of affected resources and operations initiated by the solutions, as well as business resiliency….goal based policy support), and 
the second determiner determines the second attainment level by quantifying a scale of a set utilizing the information technology on a basis of a condition for determination and a result obtained by collecting number of targets that is number of the unit processes targeted for introduction of the information technology and collecting the number of applicable processes for each of the items (see 
Although Bobak discloses an amount of automation and providing IT resources to processes and measuring IT resources use and allocation to accomplish goals/targets (see citations above), Bobak does not explicitly state the automation measurement being a degree of automation.
Analogous art Devarakonda discloses measuring the degree of automation (¶¶ 0064-0067 [measuring degree of automation in IT management…measures the degree to which business process and IT processes…workload…realize productivity]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of Bobak degree of automation as taught by analogous art Devarakonda in order to measure IT utilization in process to meet goals (or process workloads efficiently) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G). (See (1) 2007 Examination Guidelines for Determining 


As per claim 14, claim 14 discloses substantially similar limitations as claim 1 above; and therefore claim 14 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 5, Bobak discloses the information-technology utilization evaluation device according to claim 1, comprising a display to present the first attainment level and the second attainment level (Figs. 5A-6B [shows the GUIs; displays business resilience and recovery segment (see discussion above for claim 1 on the processes and segment with goals and IT resource topology)], 10-11 [shows the GUIs – with notifications], 7; ¶¶ 0017-0021 [discussing the cited figures], 0161-0175 [single line paragraphs: views…displayed…screen displays…displays Business Resilience Perspective… topology is reflected by a RS, as shown in the screen display… Recovery Segment 550 is depicted, along with a list of one or more topology resources 552 of the RS… the BR UI is created on the Eclipse Rich Client Platform (RCP), meaning it has complete control over the Eclipse environment, window layouts, and overall behavior], 0378-0379 [BR gathers observation…observation mode is enabled at the RS level…BR UI…observation mode at a RS…managing and monitoring], 0390, 0451-0452 [displaying created workflow templates – where the processes to be executed are presented – see 0457-0460+ [including Table 7] – where flow is monitored to see if goals are being achieved and how IT resources are being 
As per claim 6, Bobak discloses the information-technology utilization evaluation device according to claim 1, comprising a template creator to create a template to which information regarding the automation in the unit process is input (Figs. 12A-G [Defining a preparatory template – shows input to template];  ¶¶ 0027 [define…template], 0085-0094 [configuration…customer defined…customer specified…authoring tools…customize…represent configurations…templates], 0569 [values added to the template], 0480-0501 [template editor…activit[ies] to add to the template], 0585-0598 [one line paragraphs – discussing logic in a template]), wherein the first determiner determines the first attainment level of on a basis of the information input to the template, and the second determiner determines the second attainment level on a basis of the information input to the template (Figs. 12A-13C; ¶¶ 0496-0502 [single line/short paragraphs – for e.g., BR Administrator selects the resource type property or operation to invoke, STEP 1236…association is validated (e.g., to ensure that the operation is a "prepare" operation or other appropriate operations depending on the type of workflow being created)…[i]f it is invalid, INQUIRY 1238, processing continues to STEP 1236…[h]owever, if it is valid, the association is then added to the template between the activity and the resource type to invoke the selected operation/property, STEP 1240…[f]or each resource type to delete from the workflow template, STEP 1242 (FIG. 12D): BR Administrator selects the resource type to delete in the workflow template, STEP 1244…[f]or each relationship type for which the selected resource is a source node, that relationship is deleted, STEP 1246..[f]or each relationship type for which the selected resource is a target node, that relationship is deleted, STEP 1248…[f]or each association (e.g., BPEL association) for which the selected resource participates in, that association is deleted, STEP 1250], 0522-0550 [using the template to create workflow for a segment (process – where the process has sub-
As per claim 7, Bobak discloses the information-technology utilization evaluation device according to claim 6, wherein the template includes a field for inputting the number of targets that is the information regarding a first set that is a set constituted by an array of the unit processes and a field for inputting the number of applicable processes that is the information regarding the first set, the first determiner determines the first attainment level of on a basis of the number of targets and the number of applicable processes input to the template, and the second determiner determines the second attainment level on a basis of the number of targets and the number of applicable processes input to the template (¶¶ 0124-0127 [Recovery Segments can be nested or overlapped…Recovery Segment has operations which support policy expression, validation, decomposition, and assessment of state…[t]he number of Recovery Segments supported by a BR System can vary, depending on customer configurations and business needs…BRM can manage multiple Recovery Segments], 0496-0502 [single line/short paragraphs – for e.g., BR Administrator selects the resource type property or operation to invoke, STEP 1236…association is validated (e.g., to ensure that the operation is a "prepare" operation or other appropriate operations depending on the type of workflow being created)…[i]f it is invalid, INQUIRY 1238, processing continues to STEP 1236…[h]owever, if it is valid, the association is then added to the template between the activity and the resource type to invoke the selected operation/property, STEP 1240…[f]or each resource type to delete from the workflow template, STEP 1242 (FIG. 12D): BR Administrator selects the resource type to delete in the workflow template, STEP 1244…[f]or each  from the seed node of the Recovery Segment R.sub.T, the relationships are traversed searching for template matches using the following data, as examples: 
As per claim 8, Bobak discloses the information-technology utilization evaluation device according to claim 7, wherein the template includes the field for inputting the number of targets and the field for inputting the number of applicable processes for each of the items for a management function using the information technology, the first determiner determines the first attainment level on a basis of  from the seed node of the Recovery Segment R.sub.T, the relationships are traversed searching for template matches using the following data, as examples: [0560] The source node resource type. [0561] The destination node resource type. [0562] The relationship type between the source and destination nodes. [0563] Property values. [0564] The current node is set to the seed node of the Recovery Segment topology R.sub.T, STEP 1404. [0565] If the current node of the Recovery Segment topology R.sub.T is not null, which means that the Recovery Segment topology is still being traversed, INQUIRY 1406, a check is made to see if the current node resource type exists in the template topology T.sub.T, INQUIRY 1408: [0566] If Yes, it sets the current node of the template topology T.sub.T, STEP 1410, and then traverses the relationships of the T.sub.T current node, STEP 1412. While the data matches, INQUIRY 1414, the logic continues to traverse both topologies, STEP 1416, temporarily marking the nodes and relationships in the Recovery Segment topology R.sub.T as pattern matched until there are no more nodes in the template topology T.sub.T to traverse, INQUIRY 1418. [0567] If at any time there is not a match: [0568] The BR Administrator is 
As per claim 10, Bobak discloses the information-technology utilization evaluation device according to claim 6, comprising a receiver to receive an input of the information to the template (see citations and explanations above and also see, for example, (Figs. 12A-G [Defining a preparatory template – shows input to template];  ¶¶ 0027 [define…template], 0085-0094 [configuration…customer defined…customer specified…authoring tools…customize…represent configurations…templates], 0569 [values added to the template], 0480-0501 [template editor…activit[ies] to add to the template], 0585-0598 [one line paragraphs – discussing logic in a template]), wherein the first determiner determines the first attainment level of on a basis of the information input to the template, and the second determiner determines the second attainment level on a basis of the information input to the template (Figs. 12A-13C; ¶¶ 0496-0502 [single line/short paragraphs – for e.g., BR Administrator selects the resource type property or operation to invoke, STEP 1236…association is validated (e.g., to ensure that the operation is a "prepare" operation or other appropriate operations depending on the type of workflow being created)…[i]f it is invalid, INQUIRY 1238, processing continues to STEP 1236…[h]owever, if it is valid, the association is then added to the template between the activity and the resource type to invoke the selected operation/property, STEP 1240…[f]or each resource type to delete from 
As per claim 11, Bobak discloses the information-technology utilization evaluation device according to claim 6, comprising a referenced information transmitter to reference stored information regarding the unit process and to input the information to the template, wherein the first determiner determines the first attainment level of on a basis of the information input to the template, and the second determiner determines the second attainment level on a basis of the information input to the template (see citations and explanations above and also see Figs. 4, 12A-G [datastore];  ¶¶ 0027 [define…template], 0085-0097 [customize the definition of…states for Recovery Segments…represent customers' recommended configurations via best practice templates…define the impact that recovery of one business application is allowed to have on other business applications…[q]uantified policy driven, goal oriented management], 0262-0303 [RS definition from representation of IT Resources…Goal (RTO) and action policy specification, validation and activation (referenced information regarding unit processes – also see Table 4)…templates and 
As per claim 12, Bobak discloses the information-technology utilization evaluation device according to claim 1, wherein the first determiner  calculates the first attainment level adjusted by a weight coefficient set for each management function using the information technology, and the second determiner calculates the second attainment level adjusted by a weight coefficient set for each management function using the information technology (Table 4 [discusses various weighting factors, parameters, constraints, rates, ratios (including determining/calculating those values)], Table 6 [metric qualification…units used in calculations]; also see ¶¶ 0230-0231 [metrics and goal association…collecting the required or desired metrics data, both observed and key varying factors, system profile information…information and raw metrics that BR uses to perform analysis and RTO projections are expressed as part of the IT resources, as resource properties…BR specific interpretations and results of statistical analysis of key factors…BR maintains specific information about the BR management of each resource pairing or relationship between resources…constraint analysis], 0260 [e.g. rules logic…configuring definition based on transaction rate metrics and making determination based on results], 0262-0290 [single line paragraphs: customer values are derived from the BR system functions and various Goal (RTO) and action policy specification, validation and activation; constraints and metrics are calculated, identified, collected, and used (e.g. statistical tolerances, system measurements, etc.,)], 0344-0347,).  
As per claim 13, Bobak discloses the information-technology utilization evaluation device according to claim 1, wherein the second determiner calculates a hypothetical evaluation value that is the second attainment level on an assumption that the information technology is newly introduced into the set or the unit process and selects the set or the unit process with a largest value of the hypothetical evaluation value (0260 [e.g. rules logic…configuring definition based on transaction rate metrics and [s]election of BR deployment configuration…[a]lteration of IT resource recovery metrics…[c]ustomization of generated Pattern System Environments…[s]pecification of statistical tolerances required for system environment formation or recovery metric usage…IT resource definitions not specific to BR System…[a]daptive to configuration changes and optimization…IT resource lifecycle and relationships dynamically maintained…[s]ystem event infrastructure utilized for linkage of IT resource and BR management…IT resource recovery metrics identified and collected…IT resource recovery metrics used in forming Pattern System Environments…formation of time intervals for aggregation]).
As per claim 15, Bobak discloses the information-technology utilization evaluation device according to claim 1, wherein a plurality of stage levels that are quantification criteria for the first attainment level are defined in advance, and the items are set for each of the stage levels, and the first determiner quantifies an amount of the automation achieved for each of the stage levels on a basis of number of the items with the number of applicable processes being equal to or greater than one for each of the stage levels, and consolidates quantification results for the stage levels to calculate a value of the first attainment level (here what is claimed is data used to determine IT resources used for the processes (of a workload/work-project/etc.,) where each process has sub-processes (items/tasks) and places a value on this – Bobak discloses this concept when determining the best course of action (using, choosing, modifying workflow templates (advance setup/pre-execution) so that goals of the processes and sub-processes can be achieved using the IT resources and how much resources are assigned, available, not working, reassigned, etc., (a dynamic situation)); see figs. 12A-13C [it shows the stage levels and advance setup/definitions – template selection, and updating/modification (creation or a new template)] ¶¶ 0115-0116 [BR system…represents the management of recovery operations and  between IT resources associated with a RS (segment/process) are those which are part of the IT topology (here IT resources (as a grouped set possibly) are associated with each process/sub-process)… Segments can be nested or overlapped…the number of Recovery Segments supported by a BR System can vary, depending on customer configurations and business needs], 0319-0321 [managing the IT environment to meet goals…utilized to achieve prioritization…multiple operations are performed…IT environment to meet business…goals; see 0319-0325 collectively for this limitation and next and the claimed concept in general], 0330-0335 [each paragraph is a single line and shows: system operation…number of activities…coordination for task that employ multiple steps…using templates (Applicant’s dependent claims claim using templates)], 0343 [resources have varying degrees of functionality…to support goal policy…capacity is evaluated…and expressed in resource property RTOGoal/Capability in the BRMD; also see Table 5]; see also 0262-0306 [single line paragraphs discussing the functioning of the BR system with supporting technologies from the BR system – showing evaluation and monitoring to IT environment and resources with metric usage for achieving goals/targets – e.g. [0283] system event infrastructure utilized for linkage of IT resource and BR management; [0284] IT resource recovery metrics identified and collected]…process effectiveness…[0303] business resilience with normal runtime operations and IT process automation: [0304] Option to base on IT system wide, open industry standard representation of resources… [0306] Utilization of common system infrastructure for events, resource discovery, workflow processing, visualization], 0070-0083 [single line paragraphs discussing the BR management system for monitoring and identification activities as the IT resources are being consumed and actions taken tailor integration…normal business operations and other core business processes…policy controls for availability and planned reconfiguration, aligned with business objectives…encapsulation, integration of isolated point solutions into availability IT fabric, through identification of affected resources and operations initiated by the solutions, as well as business resiliency….goal based policy support).  
Although Bobak discloses an amount of automation and providing IT resources to processes and measuring IT resources use and allocation to accomplish goals/targets (see citations above), Bobak does not explicitly state the automation measurement being a degree of automation.
Analogous art Devarakonda discloses measuring the degree of automation (¶¶ 0064-0067 [measuring degree of automation in IT management…measures the degree to which business process and IT processes…workload…realize productivity]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method/etc., of Bobak degree of automation as taught by analogous art Devarakonda in order to measure IT utilization in process to meet goals (or process workloads efficiently) since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (TSM/KSR-G). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. -Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 16, Bobak discloses the information-technology utilization evaluation device according to claim 1, wherein a plurality of stage levels that are quantification criteria for the first 
As per claim 17, Bobak discloses the information-technology utilization evaluation device according to claim 1, wherein a plurality of stage levels that are quantification criteria for the second attainment level are defined in advance, and the condition includes a condition set for each of the stage levels (Figs. 12A-13C [these figures are all linked and show plurality of stage levels where the template 
As per claim 18, Bobak discloses the information-technology utilization evaluation device according to claim 17, wherein the second determiner is capable of calculating a value of the second attainment level that is a value intermediate between the stage levels (Figs. 13A-C, 14A-14B [clearly shows the occurring of this limitation – for example, see elements 1404, 1414, 1424 (pattern matching – with 1420 and 1422), ], 15A-15B; ¶¶ 0225-0231 [for example, goal policy support…BR system manages the RTO through an understanding of historical information, metrics, recovery time formulas (if available), and actions that affect the recovery time for IT resources…goals are specified by the customer at a Recovery Segment level and apportioned to the various component resources grouped within the RS…RTO goals are expressed as units of time intervals, such as seconds, minutes, and hours. Each RS can have one RTO goal per Pattern System Environment associated with the RS. Based on the metrics available from the IT resources, and based on observed history and/or data from the customer, the RTO goal associated with the RS is evaluated for achievability…[b]ased on the RTO for the RS, a set of preparatory actions expressed as a workflow is generated…preparatory workflow configures 



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the pertinent prior art is as follows:
Seppelt et al., (US 10/525,984): Provides for assessing resource allocation are provided. In some exemplary embodiments, the system uses an attention buffer to classify glances by a person and/or automated system, the buffer determining the impact the glances have on the person and/or automated system's situation awareness level. The attention buffer calculates on a continuous basis a buffer value that is representative of the situation awareness level for the person and/or automated system at a particular moment in time.
Skourup et al., (US 2010/0207719):  Discusses that in the field of process control in industrial plants IT is used as a strategic tool to make work tasks and decision processes more efficient. For example in the extended oil and gas sector, an extensive reallocation of work tasks between sea and land and between operators and suppliers is underway. The result includes new work processes where personnel, often in 
Wahlen (US 2006/0190583): Illustrates the automated control of a digital information technology IT infrastructure comprised of a multitude of configurable IT components arranged for supporting processes to be executed by the IT infrastructure. The IT components in question are grouped, among other things, on the basis of their functionality in the IT infrastructure, by means of specifications data and activity data, wherein the obtained groups are controlled as IT services within the IT infrastructure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683